Tomas De La




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 22, 2014

                                      No. 04-13-00804-CV

          LONE STAR BAKERY, INC. and Lone Star Bakery of San Antonio, Inc.,
                                 Appellants

                                                v.

                                    Tomas DE LA GARZA,
                                          Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-13819
                        Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
       This is an accelerated appeal. Appellee has filed a motion for extension of time to file his
brief. We GRANT the motion. Appellee’s brief is due February 27, 2014. NO FURTHER
EXTENSIONS WILL BE GRANTED.



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court